Citation Nr: 1118362	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-49 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has current bilateral hearing loss that is due to any incident or event in active military service more than 60 years ago, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The law also provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2010).  

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran has asserted that service connection is warranted for bilateral hearing loss because he believes his current hearing disability was incurred as a result of his exposure to noise during active military service in the Navy.  He has specifically asserted that he was exposed to significant noise from the different types of guns that were aboard the USS Fiske, including the guns he was required to fire, and that he performed duty in the steering compartment of the ship where he was exposed to noise from water pounding against both sides of the compartment that was loud enough to prevent him from hearing other people yelling.  In the alternative, the Veteran has asserted that his current hearing loss may be related to the treatment he received for brucellosis after service, which he believes was incurred as a result of the food he ate while on active duty.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or diagnoses related to hearing loss.  In fact, the Veteran's hearing was normal (15/15) at his entrance examination in April 1945, and the evidence shows normal hearing on spoken and whispered voice tests at a May 1945 medical examination and his separation examination in August 1946.  

The Veteran's Notice of Separation from the Navy reflects that he served on the USS Fiske and, although his military occupational specialty is not reflected thereon, the Board will presume his exposure to significant noise during service for the purposes of this decision only.  Nevertheless, given the lack of evidence showing hearing loss in the STRs, the Board finds that a chronic hearing disability was not noted during service.  

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss during service is not fatal to his claim.  As noted, the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has held where there [is] no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley, 5 Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

Review of the record reveals that the Veteran has a current diagnosis of bilateral high frequency hearing loss.  See October 2006 record from Costco Hearing Aid Center and April 2010 VA examination report.  Therefore, the critical question is whether his current hearing loss is causally related to service.  

After reviewing the record, the Board finds the preponderance of the evidence is against a finding that the Veteran's current hearing loss was incurred in or is otherwise related to service.  

The evidentiary record does not contain any lay or medical evidence of hearing loss during the Veteran's first post-service year.  Indeed, the Veteran has not asserted that he suffered from hearing loss during the first year after he was separated from service; nor has he identified or submitted medical evidence of hearing loss during his first post-service year.  In fact, the Board finds probative that the Veteran has not asserted or submitted evidence that shows continued hearing loss symptoms following service.  Instead, the first medical evidence of hearing loss is not shown in the evidentiary record until October 2009, more than 60 years after the Veteran was separated from service.  See October 2009 record from Costco Hearing Aid Center.  

Therefore, even with accepting the Veteran's report of significant noise exposure in service, this gap of more than a half century in the record militates against a finding that any significant in-service noise exposure resulted in a chronic hearing loss disability in service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition to the foregoing, the Board finds that the weight of the evidence does not attribute the Veteran's current hearing loss to his military service.  In support of his claim, the Veteran submitted an October 2009 statement from S.K., the Hearing Center Manager at Costco, which notes the Veteran's report that he suffers from hearing loss from continual loud noise levels of shell fire received during service.  S.K. conducted an audiogram, which reflected high frequency hearing loss, and she stated that the Veteran's hearing loss coincides and/or is associated with exposure to loud noise levels similar to the nose levels he sustained while in service.  

While the October 2009 record from S.K. is considered competent medical evidence of the Veteran's current hearing impairment, the Board finds that the opinion provided by S.K. is not sufficient to support the grant of service connection because it does not reflect that the Veteran's current hearing loss is as likely as not related to his military noise exposure.  Instead, S.K. states that the Veteran's hearing loss coincides with and/or is associated with exposure to loud noise levels similar to his military noise exposure, without specifically addressing the likelihood that his military noise exposure actually caused his current hearing disability.  The Board finds that this opinion is no more than speculative as to the potential relationship between the Veteran's current hearing loss and his military noise exposure from World War II, given that S.K. failed to specifically address whether the current disability is likely (or as likely as not) related to the in-service noise exposure.  Therefore, the October 2009 statement from S.K. is not considered credible or probative evidence of a nexus between the Veteran's current hearing impairment and service.  

In evaluating this claim, the Board finds that the most competent, credible, and probative evidence of record is the April 2010 VA examination report.  The April 2010 VA examination was specifically conducted to address the issue on appeal and, at that time, the Veteran reported his medical history, including his in-service noise exposure and the development of Bang's disease following separation from service, which required treatment with strong antibiotics.  

After examining the Veteran, the VA examiner diagnosed bilateral high frequency hearing loss and opined that the current hearing loss is less likely as not related to the Veteran's military noise exposure.  In making this determination, the April 2010 VA examiner noted that the Veteran had normal hearing tests during service and that there is no record of hearing loss following service.  He also noted that the Veteran reported recreational noise exposure following service, which included hunting, shooting, and target practice with rifles and handguns.  

The Veteran has asserted that he did not discuss any recreational noise exposure at the April 2010 VA examination.  The Veteran is competent to report the subjects he discussed at the April 2010 examination; however, the Board notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As a result, the Board is more inclined to find that the report of recreational noise exposure noted in the April 2010 examination report is more credible than the Veteran's current recollections and statements made in this regard.  

Nevertheless, the Board finds that the April 2010 VA examination was adequate for evaluation purposes and that the medical opinion provided by the examiner is the most competent, credible, and probative evidence of record because the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, it appears that the VA examiner was aware of all relevant facts in this case and he provided a complete rationale in support of his conclusion.  In this regard, the Board notes that, even if consideration is not given to the Veteran's reported post-service recreational noise exposure, the VA examiner's opinion remains the most credible and probative evidence of record because it is supported by the other evidence of record, particularly the lack of evidence showing hearing loss during service or for more than 60 years thereafter.  Moreover, the Board finds probative that there is no opposing medical evidence or opinion of record that establishes a likely relationship between the Veteran's current hearing loss and service.  

In this regard, the Board has considered the Veteran's lay statements asserting a nexus between his current hearing loss and military service; however, the Veteran's statements are not considered competent evidence because the etiology of hearing loss is not typically the type of question a lay person is generally capable of provided competent evidence.  In addition, the Board finds that the Veteran's statements regarding a nexus are not supported by the evidence of record, including specifically the STRs, post-service treatment records, and the lay and medical evidence of record.  

In evaluating this claim, the Board has considered the Veteran's assertions that he believes his current hearing loss is related to the medication treatment he received for Bangs disease, which is also referred to as brucellosis in the evidentiary record.  In this regard, the Veteran has asserted that he was diagnosed with brucellosis two years after service and that he received treatment from a Dr. M. who told him (1) that the brucellosis infection could have been incurred from food eaten in small countries while he served in the military and (2) that the medication treatment he was receiving may result in problems with his hearing.  The Board has carefully considered the Veteran's assertion; however, the evidence of record reflects that brucellosis was diagnosed in July 1948, with no competent, credible, and probative evidence of record that shows that the disability was incurred during or as a result of service or that brucellosis caused hearing loss.  See August 1948 report of hospitalization.  In fact, the RO has specifically denied entitlement to service connection for brucellosis.  See rating decisions dated October 1948 and November 2010.  Therefore, any assertion of a relationship between the Veteran's current hearing loss and the treatment for brucellosis is evidence against the Veteran's claim of service connection for hearing loss, as there is no competent, credible, or probative evidence that shows brucellosis was incurred during service or resulted in hearing loss.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as the most competent, credible, and probative evidence of record does not reflect hearing loss during service, during the Veteran's first post-service year, or for many years thereafter.  In addition, there is no competent lay or medical evidence of continued hearing problems after service and the most competent, credible, and probative evidence of record does not attribute the Veteran's current hearing impairment to his military service.  Therefore, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2009 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in April 2010 in conjunction with this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to bilateral hearing loss is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


